Citation Nr: 0600639	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for pituitary 
microadenoma.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  Although the veteran requested that he 
appear before a Board hearing to be held in Washington, D.C., 
which was scheduled for March 2003, he failed to appear.

In this decision, the Board grants reopening of the claim for 
service connection for PTSD, and the issue of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Entitlement to service connection for PTSD was most 
recently denied by the RO in a rating decision dated in 
September 1994.

3.  Evidence submitted since the September 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for PTSD.

4.  Entitlement to service connection for pituitary 
microadenoma was most recently denied by the RO in a rating 
decision dated in September 1994.

5.  Evidence submitted since the September 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for pituitary microadenoma.

6.  Entitlement to service connection for a right knee 
disability was most recently denied by the RO in a rating 
decision dated in September 1994.

7.  Evidence submitted since the September 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for a right knee disability.

8.  A low back disability was not incurred in or aggravated 
by active military service, nor as a result of any in-service 
incident.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD, and the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for pituitary microadenoma, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  The criteria for the establishment of service connection 
for a low back disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The VCAA notice requirements have been satisfied.  With 
regard to element (1), above, the RO sent the veteran VCAA 
notice letters in March 2001, September 2001, and February 
2004 that advised him what evidence would substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statements of the Case (SSOCs), he was provided with specific 
information as to why the claims he sought to reopen and his 
claim for service connection for a low back disability were 
being denied.  

With regard to elements (2) and (3), the RO's September 2001 
and February 2004 letters notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  With respect 
to element (4), the February 2004 letter specifically asked 
the veteran to submit any evidence he had that pertained to 
his claim.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the June 2005 SSOC.

The VCAA's essential purpose of advising the veteran of the 
elements outlined above has clearly been met.  Thus, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, any defect with respect to the VCAA notice 
requirement in this case was harmless error.  


As discussed above, the veteran has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the veteran was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because veteran was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, lay 
statements, and the veteran testified at a personal hearing 
at the RO.  The veteran has not indicated that there is any 
additional evidence available to help support his claims, and 
the record thus not suggest otherwise.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination as to the low back disorder, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence suggestive of a linkage between 
his active service and the current disorder.  The veteran has 
not done so, and no evidence thus supportive has otherwise 
been obtained.  Here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
veteran under the VCAA, does not contain competent evidence 
to suggest that the disorder is related to the veteran's 
military service.        




Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Thus, apart from the development directed below, there are no 
areas in which further development is needed.  The RO has met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  




II.  New and material evidence

Entitlement to service connection for PTSD, pituitary 
microadenoma, and a right knee disability was first denied by 
the RO in a rating decision dated in September 1994 on the 
basis that the disorders were not related to the veteran's 
then-claimed exposure to herbicides while in Vietnam or any 
other in-service incident.  The veteran did not challenge the 
September 1994 rating decision by the filing of a Notice of 
Disagreement, and the denials of the claims are therefore 
final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The regulation regarding new and material evidence was 
amended during the pendency of this matter.  38 C.F.R. 
§ 3.156(a) (2005).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of service connection was filed prior to 
August 29, 2001 and, therefore, the amended version of the 
regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.


A.  Pituitary microadenoma and right knee disability

In September 1994 the RO denied service connection for 
pituitary microadenoma and a right knee disability holding 
that there was no showing that these disabilities were linked 
to service, either directly, or due to exposure to Agent 
Orange.  Evidence offered since this claim was denied 
consists of statements from the veteran, the veteran's 
testimony at a personal hearing, VA treatment records, and 
lay statements.  This evidence to be new in that it has not 
previously been considered.  

However, the additional evidence is not material.  None of 
the evidence addresses the underlying reason for the prior 
denial in September 1994, which was that the veteran's 
pituitary microadenoma and right knee disability were not 
shown to be related to service.  The records from VA detail 
the veteran's current disabilities but offer no suggestion of 
a link to service or a link to in-service exposure to 
herbicides.
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  

The veteran and his spouse have proffered their own 
statements of belief that the disorders are linked to 
military service.  However, it well-established that  
laypersons, such as the veteran and his spouse, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and such opinions are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Because none of the additional evidence provides any 
competent medical evidence linking the pituitary microadenoma 
or right knee disability to military service, as  previously 
denied in September 1994, the Board finds that this evidence 
is not both new and material, and the claims for service 
connection for pituitary microadenoma and a right knee 
disability are not reopened.


B.  PTSD

In September 1994 the RO denied service connection for PTSD 
holding that the claimed disorder was not related to the 
veteran's claimed exposure to herbicides while serving in 
Vietnam.  Evidence offered since this claim was denied 
consists of statements from the veteran, the veteran's 
testimony at a personal hearing, VA treatment records, and 
lay statements.  

Such evidence is new in that it has not previously been 
considered.  Among the newly-proffered evidence are VA 
treatment notes dated in 1995, indicating that the veteran is 
diagnosed with PTSD.  Examination of the notes indicate that 
although so diagnosed and treated by VA medical 
practitioners, they are authored by different examiners than 
previously noted and are therefore both new and material, in 
light of the definition of materiality as applicable here.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) [observing that the evaluation 
of medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].

The veteran served in combat in Vietnam as he was awarded 
both the Combat Infantryman's Badge and the Purple Heart.  
The Board finds that there is sufficient evidence to grant 
reopening of this claim.  As will be directed below, the RO 
will afford the veteran a comprehensive VA mental disorders 
examination to ascertain if the diagnosis of PTSD is linked 
to any incident of service, including the presumed-exposure 
to stressors as exemplified by the veteran's military awards.  

Because new and material evidence has been presented, the 
Board will reopen the veteran's claim of entitlement to 
service connection for PTSD.  This claim is the subject of 
the remand portion of this decision.
III.  Entitlement to service connection - low back disorder

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Notwithstanding the absence of any evidence 
of disease during service, certain specified chronic 
diseases, to include arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from such service.  38 C.F.R. 
§§ 3.307, 3.309 (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a competent link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are devoid of any 
mention of  a low back disability, or any complaints related 
to the low back.  The veteran was in a car accident in 
December 1964, but there is no indication of a low back 
injury at that time.  The veteran complained of headaches and 
amnesia, but he did not complain about any low back 
disability.  The veteran served for seven more years, 
including combat service in Vietnam, with no mention of a low 
back disability in service.  

The veteran was separated from active military duty because 
of a traumatic hand injury.  However, his separation 
examination was normal with respect to the spine.  The first 
mention of a low back disability is VA treatment records 
dated in 1985, 14 years after service.  None of the VA 
treatment records suggest a link to service for the veteran's 
low back disability.  There is no indication that 
degenerative disc disease of the lumbar spine or degenerative 
joint disease was manifested within one year of the veteran's 
discharge from service.  With no disability shown in service 
or for many years afterwards, and no competent medical 
evidence indicating a link to service suggested in the 
medical records, the Board finds that entitlement to service 
connection is not warranted for a low back disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Similarly, since there is no evidence that a low back 
disability or arthritis of the lumbar spine was initially 
manifested within a year of discharge, there is no basis to 
presume entitlement to service connection for this 
disability.  38 C.F.R. §§ 3.307, 3.309 (2005).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for pituitary microadenoma is denied.

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for a right knee disability is denied.

Entitlement to service connection for a low back disability 
is denied.





REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2005).  

The veteran was in combat in Vietnam, and was awarded a 
Combat Infantryman's Badge; a Purple Heart; and Army 
Commendation Medal with "V" device.  Thus, as to the 
requirement of a claimed stressor, VA will presume the 
veteran's credibility of any stressor related to combat.  

However, the record indicates various mental disorders have 
been diagnosed for treatment purposes, but the veteran has 
not undergone a comprehensive VA mental disorders examination 
to ascertain if PTSD is related to military service.  Thus, 
the case should be referred for a medical examination to 
ascertain if the veteran has PTSD linked to any presumed-to-
be-credible incident of his active military combat service.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for PTSD or any 
other mental disorder that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  



2.  The veteran should be provided a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether the veteran has 
PTSD, or any other mental disorder, 
related to active military service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  

3.  Following the above, the RO should 
then readjudicate the claim for service 
connection for PTSD, including reviewing 
all newly obtained evidence.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


